MEMORANDUM DECISION
                                                                         Jun 24 2015, 6:10 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Noah T. Williams                                          Gregory F. Zoeller
Monroe Co. Public Defender                                Attorney General of Indiana
Bloomington, Indiana
                                                          Jesse R. Drum
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Steven B. Pollard,                                       June 24, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         53A04-1411-CR-519
        v.                                               Appeal from the Monroe Circuit
                                                         Court.
                                                         The Honorable Marc R. Kellams,
State of Indiana,                                        Judge.
Appellee-Plaintiff                                       Cause No. 53C02-1207-FC-691




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 53A04-1411-CR-519 | June 24, 2015             Page 1 of 5
[1]   Steven Pollard appeals the trial court’s order revoking his placement on home

      detention and requiring that he serve the balance of his sentence in the

      Department of Correction. Finding no error, we affirm.


                                                      Facts
[2]   On May 9, 2014, Pollard pleaded guilty to class D felony sexual battery after he

      had inappropriate sexual contact with a minor child. On June 24, 2014, the

      trial court sentenced Pollard to two and one-half years, with eighteen months to

      be served on home detention followed by one year of probation. At the

      sentencing hearing, the trial court explicitly noted that Pollard “has to remain

      eligible [for home detention], of course, and I want it clear to him that if . . .

      tomorrow or next week or next month he becomes ineligible, then he may

      easily forfeit his right to home detention.” Tr. p. 31. Although Pollard was not

      eligible for home detention initially because of the nature of his conviction, the

      trial court issued a judicial override on June 25, 2014.


[3]   Pollard was living in an apartment with his child, K.P., and her mother. 1 The

      lease, which he had signed before pleading guilty, provided that he could not

      live in his apartment with a criminal conviction. On July 31, 2014, Pollard was

      evicted because of his conviction.




      1
       The terms of home detention required that Pollard have no contact with minor children. The trial court,
      however, carved out an exception such that Pollard was permitted to live with his own child, K.P.

      Court of Appeals of Indiana | Memorandum Decision 53A04-1411-CR-519 | June 24, 2015             Page 2 of 5
[4]   On July 31, 2014, the State filed a motion to revoke home detention and

      execute his sentence. The State alleged that Pollard had failed to maintain a

      valid residence, failed to attend mandatory day reporting on four occasions,

      failed to follow his home detention schedule on two occasions, and refused to

      submit to a urine drug screen on one occasion.


[5]   The trial court held hearings on October 20 and October 27, 2014, on the

      State’s motion. Concluding that Pollard had failed to maintain a valid

      residence, which is a mandatory prerequisite for a home detention placement,

      the trial court revoked home detention and ordered that Pollard serve the

      balance of his executed term in the Department of Correction (DOC). Pollard

      now appeals.


                                   Discussion and Decision
[6]   Trial courts have broad discretion to place defendants in community corrections

      programs, such as home detention, as alternatives to the DOC. Monroe v. State,

      899 N.E.2d 688, 691 (Ind. Ct. App. 2009). A defendant is not entitled to serve

      his sentence in a community corrections program; instead, such a placement is

      “a ‘matter of grace’ and a ‘conditional liberty that is a favor, not a right.’” Id.

      (quoting Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999)). If a defendant violates

      the terms of his community corrections placement, the trial court may change




      Court of Appeals of Indiana | Memorandum Decision 53A04-1411-CR-519 | June 24, 2015   Page 3 of 5
      the terms of the placement, continue the placement, or revoke the placement

      and commit him to the DOC. Ind. Code § 35-38-2.6-5.2


[7]   In this case, it is undisputed that Pollard was required to maintain a valid

      residence to be eligible for home detention. It is also undisputed that Pollard

      was aware of that fact. Likewise, it is undisputed that Pollard was evicted from

      his residence on July 31, 2014. Given these undisputed facts, we find that the

      trial court did not abuse its discretion in revoking Pollard’s home detention

      placement and ordering that he serve the balance of his sentence in DOC.


[8]   Pollard argues that at the time of the October 2014 hearings, he had a potential

      residence at which he could serve home detention. Inasmuch as Pollard has

      already completed his executed sentence, however, he cannot challenge the trial

      court’s decision to place him in the DOC rather than give him a second try at

      home detention. See Smith v. State, 971 N.E.2d 86, 89 (Ind. 2012) (finding that a

      defendant who had completed his sentence was entitled to make a due process

      argument but was not entitled to make a credit time argument because it was

      moot). In any event, we note that the trial court deferred to the community

      corrections program, which did not recommend that Pollard be permitted to

      serve home detention in the new residence. The trial court was entitled to do

      so, and we find no error on this basis.




      2
       This statute has been amended with an effective date of July 1, 2015. Inasmuch as Pollard’s offense was
      committed prior to that date, we apply the version of the statute in effect at the time of the offense.

      Court of Appeals of Indiana | Memorandum Decision 53A04-1411-CR-519 | June 24, 2015             Page 4 of 5
[9]   The judgment of the trial court is affirmed.


      Friedlander, J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 53A04-1411-CR-519 | June 24, 2015   Page 5 of 5